Citation Nr: 0933670	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1992.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The Veteran provided testimony at a September 2006 hearing 
before the undersigned Veterans Law Judge.  This appeal was 
the subject of a Board decision and remand dated in July 
2007.
     

FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
demonstrates that the Veteran's sleep apnea did not begin 
during service and is not etiologically related to any 
incident of service.  

2.  By a rating action in March 1993, the RO denied the 
Veteran's claims for entitlement to service connection for a 
back condition and for a bilateral shoulder condition; the RO 
did not receive a notice of disagreement within one year of 
issuance of an April 1993 letter notifying him of the March 
1993 rating action.

3.  The evidence received since the March 1993 rating action 
that denied the Veteran's claim for service connection for a 
back condition does raise a reasonable possibility of 
substantiating the claim.

4.  The evidence received since the March 1993 rating action 
that denied the Veteran's claim for service connection for a 
bilateral shoulder condition does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  The RO's March 1993 decision that denied entitlement to 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).  

3.  New and material evidence has not been received since the 
March 1993 rating decision and the Veteran's claim for 
service connection for low back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

4. The RO's March 1993 decision that denied entitlement to 
service connection for a bilateral shoulder condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2008).  

5.  New and material evidence has not been received since the 
March 1993 rating decision and the Veteran's claim for 
service connection for bilateral shoulder disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In the present case, VA satisfied its duty to notify by means 
of June 2004, September 2004, March 2006, and October 2007 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claims for service 
connection at issue in this appeal and of his and VA's 
respective duties for obtaining evidence and informed him of 
the law pertaining to disability ratings and effective dates. 
The letters also notified the Veteran that new and material 
evidence could be submitted to reopen his claims for service 
connection for low back disability and bilateral shoulder 
disability, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

The aforementioned March 2006 and October 2007 letters 
additionally explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not issued prior to the AOJ decision that is the basis of 
this appeal.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of post-service treatment, 
reports of private treatment, and reports of VA examinations.  
The agency of original jurisdiction (AOJ) attempted to obtain 
PRIMUS records of treatment from 1993 to 1994, as identified 
by the Veteran, but the service department indicated it had 
no listing of care in 1993 and 1994 at the PRIMUS clinic.  
The Board therefore finds that it is reasonably certain that 
the records do not exist or that further efforts to obtain 
them would be futile.  The May 2005 VA examination reports 
are based on a review of the claims files, examination of the 
Veteran, and history as provided by the Veteran.  The 
conclusions reached in the examination report are based on a 
reasoned medical rationale consistent with the evidence of 
record.  Accordingly, the Board finds that the VA 
examinations are adequate for the purpose of adjudication of 
the Veteran's claims.  Additionally, the claims files contain 
the Veteran's statements in support of his claims.  The Board 
has reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.




Law and Regulations

Finality

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

 New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and certain disabilities, to include 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  The Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Sleep Apnea

The Veteran contends that although he was first diagnosed 
with sleep apnea after service, symptoms manifested during 
service, such as snoring and headaches, were early 
manifestations of sleep apnea.  (See, e.g., September 2006 
Board hearing transcript (Tr.) at pages 3-5, 12.)
 
At a July 1968 service entrance examination, the Veteran's 
nose, sinuses, mouth, lungs and chest were clinically 
evaluated as normal.

Service treatment records reflect that, when seen in December 
1984, the Veteran complained of a headache all of the 
previous night, with upper respiratory infection symptoms.  
In March 1988, he was seen for a complaint of a sinus 
headache, and was diagnosed as having acute maxillary 
sinusitis.  In July 1989, he was seen for nausea and a 
headache for the past two days, felt possibly related to 
malaria pills.  

At a July 1989 in-service examination and an April 1992 
service retirement examination, clinical evaluation of the 
nose, sinuses, mouth, lungs and chest was normal.  However, 
in medical history reports the Veteran did indicate that he 
had now or had experienced in the past frequent or severe 
headaches, dizziness or fainting spells, ear, nose or throat 
trouble; sinusitis, shortness of breath, pain or pressure in 
the chest, and chronic cough.  Reviewing examiners 
acknowledged this history in reports dated August 
1989/January 1990(both dates are marked on one report) and 
June 1992.  In the June 1992 report, a reviewing clinician 
acknowledged this history, and in this regard noted the 
history as reflected in the service treatment records of 
sinus headaches and a history of dizziness, shortness of 
breath, and chest pain in 1987, with hospitalization for 4 
days to rule out myocardial infarction.  Work-up for 
myocardial infarction was normal, as noted in the examiner's 
June 1992 medical history report.
 
At an October 1992 VA general medical examination, there was 
no diagnosis, complaint or history of a respiratory disorder 
noted, or clinical respiratory abnormality noted.  
Respirations were 16, and the lungs were clear to 
auscultation and percussion.

Records of VA treatment in May 1999 show that on pulmonary 
evaluation the Veteran presented with a 4 to 5 year history 
of gradually progressive daytime fatigue, AM headaches, 
snoring and witnessed apneic episodes.  An overnight sleep 
study resulted in an assessment of probable obstructive sleep 
apnea.  A treating physician opined that the Veteran 
definitely had sleep apnea, but that the Veteran was not 
tolerating a CPAP device used for treatment of the condition 
very well.  However, after adjustments were made, the Veteran 
was noted to be doing well with CPAP, with decreased snoring 
and improved daytime alertness.    

At a VA examination in April 2005, the Veteran was noted by 
history to have sleep apnea that was diagnosed in 1999.  
Symptoms were noted to include headaches, loud snoring, 
daytime sleepiness, bad morning headaches, and witnessed 
apneas.  The Veteran provided a history of having complained 
about these symptoms in the military, but stated that nothing 
was done about it.  The examiner noted that the Veteran 
weighed 178 pounds when he retired from the military, and 201 
pounds when he was diagnosed with sleep apnea.  The Veteran 
indicated that since starting CPAP in 1999 he had experienced 
an almost complete resolution of his headaches.  He indicated 
he no longer felt sleepy during the day, and had a little 
more energy.  After a very detailed review of the claims 
files, as evidenced by detailed notations in the VA 
examination report as to what is contained in the claims 
files, the examiner opined that sleep apnea was NOT at least 
as likely as not linked to active duty.  (Emphasis in 
original.)  His rationale was that there is no evidence in 
the service treatment records for symptoms specific to sleep 
apnea.  The examiner acknowledged that the Veteran did have 
headaches, but opined that these were very non-specific and 
in isolation and were not suggestive of sleep apnea.  The 
examiner further noted that the sleep apnea evaluation report 
in 1999 stated that the Veteran's symptoms had developed over 
4 to 5 years, which post-dates military service.  
Additionally, the examiner asserted that during this time the 
Veteran experienced a significant weight gain, which, in the 
examiner's view, was the likely precipitant of the Veteran's 
sleep apnea.  

The Board acknowledges the contentions of the Veteran that 
symptoms experienced during service were related to sleep 
apnea that was diagnosed after service.  The Veteran, as a 
lay person, is not competent to offer opinions on medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
While the Veteran's descriptions of symptoms such as 
headaches and snoring during service are credible, his 
opinion that these symptoms were early manifestations of 
sleep apnea is a matter of complex medical diagnosis 
requiring medical expertise.  Because the Veteran, as a lay 
person, is not competent to offer opinions on medical 
diagnosis or causation, his opinions as to medical etiology 
are of essentially no probative weight.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for entitlement to service 
connection for sleep apnea.  An October 1992 VA examination 
contains no findings or complaints that have been related to 
sleep apnea.  The service treatment records include no 
diagnosis or complaint of sleep apnea and the Veteran's 
respiratory system was clinically evaluated as normal at 
discharge from service.  Initial records of treatment for 
sleep apnea at VA, in March 1999, reflect a 4 to 5 year 
history of related symptoms, which, as the April 2005 VA 
examiner noted, would post-date service.  The Board finds 
this history to be credible and of substantial probative 
weight insofar as it was provided in the context of treatment 
for a serious medical condition, with a commensurate 
motivation to provide an accurate medical history.  The April 
2005 VA examiner conducted a detailed review of the claims 
file (as is reflected by his detailed report) and examination 
of the Veteran, took a history from the Veteran, and provided 
a sound and well-reasoned rationale for his finding, 
including the Veteran's history of post-service weight-gain, 
histories noted in the initial records of treatment for sleep 
apnea in 1999, and a lack of finings specific in the 
extensive service treatment records.  The examiner, in 
applying his medical expertise, specifically found that the 
Veteran's complaints of headaches during service were not 
specific to sleep apnea.  In essence, the VA examiner found 
that it was less likely than not that the Veteran's sleep 
apnea began during service or was related to any incident of 
service, and provided a sound rationale for his conclusion.  
In the absence of any medical nexus evidence relating the 
Veteran's current sleep apnea to active service, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, entitlement to service connection for 
sleep apnea is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The record reflects that in a March 1993 decision, the RO 
acknowledged that the Veteran's service treatment records 
reflected back pain, traumatic muscle sprain, and lumbar 
strain in service in March 1981, January 1985 and April 1987.  
However, the RO noted that, at the Veteran's VA examination 
in October 1992, he indicated he had experienced no problems 
since 1987, and no findings regarding the back were noted.  
(Consistent with these findings, clinical evaluation of the 
Veteran's spine and other musculoskeletal system at his April 
1992 service retirement examination was normal.) The RO 
therefore denied the claim for service connection for a back 
condition on the basis that although the Veteran experienced 
back problems during service, they had resolved at time of 
separation.  The RO did not receive a notice of disagreement 
within one year of issuance of April 1993 notice of its March 
1993 determination, and the decision became final.  See 38 
U.S.C.A. § 7105.

At a VA examination by a board-certified orthopedist in May 
2005, the Veteran could not recall the last time he was 
treated for low back problems.  X-rays of the lumbar spine 
were taken.  After examination, taking a history from the 
Veteran, and a review of the pertinent medical evidence, the 
lumbar spine diagnosis was minimal anterior spurring; 
functional impairment slight-plus; no weakness, fatigability, 
or incoordination.  The examiner opined that in the absence 
of records to show a nexus, the Veteran's lumbar spine 
disability was not caused by or related to military service.

Evidence received since the final denial in March 1993 does 
demonstrate a current low back disability; specifically, at 
his May 2005 VA orthopedic examination he was found to have 
minimal anterior spurring, resulting in "slight-plus" 
functional impairment.  Since the Veteran's claim was denied 
in March 1993 in part on the basis that the Veteran did not 
have a current low back disability, the April 2005 VA 
examination report constitutes new evidence that relates to 
the existence of a current disability, which is a previously 
unestablished element of the claim for service connection, 
and a fact necessary to substantiate the claim.  See Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, this evidence does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.  The April 2005 VA examiner found that the 
Veteran's low back disability was less likely than not 
related to active service.  Thus, the examination report 
weighed against, rather than for, the Veteran's claim, and 
cannot be said to have raised a reasonable possibility of 
substantiating the Veteran's claim.  Additionally, no newly 
received evidence indicates that the Veteran experienced 
arthritis of the low back within one year of discharge from 
service (see 38 C.F.R. §§ 3.307, 3.309(a)), so a reasonable 
possibility of substantiating the claim on this basis is not 
raised either.  

Because the newly received evidence does not raise a 
reasonable possibility of substantiating the claim, the newly 
received evidence is not new and material evidence for VA 
adjudication purposes.  See 38 C.F.R. § 3.156.  Accordingly, 
the Board finds that new and material evidence has not been 
received, and reopening of the claim is not warranted.

Until the Veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Shoulder Disability

The record reflects that in a March 1993 decision, the RO 
noted that service treatment records were negative as to 
treatment of the left shoulder, but acknowledged that in 
March 1989 the Veteran complained of pain in the right 
shoulder, and was assessed as having supraclavicular 
bursitis; and that the Veteran again complained of right 
shoulder pain in September 1989.  The RO noted that at the 
Veteran's October 1992 VA examination he provided a history 
of pain in the left shoulder and indicated that he would have 
pain if he did too many pushups.  The RO noted that there 
were no particular findings with respect to the shoulders at 
the VA examination (the Board notes that at the October 1992 
VA examination, range of motion of the entire spine, hips, 
upper extremities, and lower extremities was noted to be 
normal, and that at the Veteran's April 1992 service 
retirement examination, clinical evaluation of the upper 
extremities was normal).  The RO therefore denied the claim 
for service connection for a bilateral shoulder condition on 
the basis that although the Veteran experienced shoulder  
problems during service, they were considered to have 
resolved at time of separation.  The RO did not receive a 
notice of disagreement within one year of issuance of April 
1993 notice of its March 1993 determination, and the decision 
became final.  See 38 U.S.C.A. § 7105.

At a VA examination by a board-certified orthopedist in May 
2005, the Veteran could not recall the last time he was 
treated for shoulder problems.  X-rays of the shoulders were 
taken.  After examination, taking a history from the Veteran, 
and a review of the pertinent medical evidence, the diagnosis 
was left and right shoulder strain.  The examiner opined that 
the Veteran's bilateral shoulder disability was not caused by 
or related to active service, supporting his conclusion by 
noting that complaints in service were minor and there was no 
injury.

Evidence received since the final RO denial in March 1993 
does demonstrate bilateral shoulder disability; specifically, 
at his May 2005 VA orthopedic examination he was found to 
have bilateral shoulder strain.  Since the Veteran's claim 
was denied in March 1993 in part on the basis that the 
Veteran did not have a current shoulder disability, the April 
2005 VA examination report constitutes new evidence that 
relates to the existence of a current disability, which is a 
previously unestablished element of the claim for service 
connection, and a fact necessary to substantiate the claim.  
See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, this 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim.  The VA examiner found 
that the Veteran's bilateral shoulder disability was less 
likely than not related to active service, so that the 
examination report weighed against, rather than for, the 
Veteran's claim, and cannot be said to have raised a 
reasonable possibility of substantiating the Veteran's claim.  
Additionally, no newly received evidence indicates that the 
Veteran experienced arthritis of the shoulders within one 
year of discharge from service (see 38 C.F.R. §§ 3.307, 
3.309(a)), so a reasonable possibility of substantiating the 
claim on this basis is not raised either.  

Because the newly received evidence does not raise a 
reasonable possibility of substantiating the claim, the newly 
received evidence is not new and material evidence for VA 
adjudication purposes.  See 38 C.F.R. § 3.156.  Accordingly, 
the Board finds that new and material evidence has not been 
received, and reopening of the claim is not warranted.

Until the Veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for low back disability 
is not reopened and remains denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for bilateral shoulder 
disability is not reopened and remains denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


